DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phases:  “a thickness (t2) of the cover window” and “a thickness (t1) of the folding part”.  However, Claim 1 defines the folding part as being part of the cover window.  Thus, it is unclear how the folding part can have a different thickness than the cover window when it is part of the cover window, unless the cover window is defined as possibly having more than one thickness.  For examination, the first phrase above will be treated as:  “a thickness (t2) of at least one part of the cover window”.
Claim 1 recites the phrase:  “a folding part slimmed by corresponding to a folding area of the display”.  However, it is unclear how something can be “slimmed” simply by corresponding 
Claims 2-22 inherit the deficiencies of Claim 1.
Claim 4 recites the phrase:  “wherein the folding part of a back surface of the cover window is configured to be deeper”.  It is unclear what two things have different depths.  Specifically, it is unclear what the folding part of a back surface of the cover window is configured to be deeper than.  For examination, this phrase will be treated as:  “wherein the folding part of a back surface of the cover window is configured to be deeper than the folding part of a front surface of the cover window” (see last two paragraphs of page 15 of the specification as originally-filed).
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the grounds of non-statutory double patenting as being unpatentable over corresponding claims of U.S. Pat. Appl. Nos. 16/832,857 (claim 9) and 16/844,630 (claim 6) and 16/892,196 (claims 8 and 22) (reference patent applications), published as U.S. Pat. Appl. Pub. Nos. 2020/0324521 and 2020/0329575 and 2020/0392038, respectively (see table below).  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the elements of Claim 1 is met by the corresponding claims of the patent applications, as correlated below.  Note that this rejection is 

Claim Number of Present Applic-ation
Claim Element of Present Application
Corresponding Claim Language of U.S. Pat. Appl. No. 16/832,857
Corresponding Claim Language of U.S. Pat. Appl. No. 16/844,630
Corresponding Claim Language of U.S. Pat. Appl. No. 16/892,196
1
Claim 1 states:  A flexible cover window
Claim 9 states:  A flexible cover window
Claim 6 states:  A flexible glass-based cover window
Claims 8 and 22 state:  A flexible cover window and A manufacturing method of a flexible cover window

the cover window being a glass-based cover window for a flexible display and comprising:
the cover window being a glass-based cover window for a flexible display and comprising: 
A flexible glass-based cover window for a flexible display, the cover window comprising:
the cover window being a glass-based cover window for a flexible display

a folding part slimmed by corresponding to a folding area of the display
a folding part slimmed by corresponding to a folding area of the display 
a folding part slimmed by corresponding to a folding area of the display
a folding part corresponding to a folding area of the display … slimmed to be thinner than [a] plane part [of the display]

wherein a thickness (t2) of the cover window is 50 to 300µm
wherein a thickness (t2) of the cover window is 50 to 300µm
wherein a thickness (t2) of the cover window is 50~300µm
wherein a thickness of the cover window is 50 to 300 µm [“µm”  is erroneously published as “82 m” in Claims 8 and 22 of the published application US 2020/0392038]

and a thickness (t1) of the folding part is 20 to 100µm
and a thickness (t1) of the folding part is 20 to 100µm
and a thickness (t1) of the folding part is 20 to 100µm
and a thickness of the folding part is 20 to 100 µm [“µm”  is erroneously published as “82 m” in Claims 8 and 22 of the published application US 2020/0392038]








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 10-13, 16-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US 2012/0320509.
Regarding Claim 1, as best understood, Kim discloses:  A flexible cover window, the cover window being a glass-based cover window for a flexible display (bendable display panel comprising a first substrate 110 and a second substrate 120 which are made of glass; Abstract and paragraphs [0028], [0046], [0050] and FIGS. 1-5 of Kim) and comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a folding part slimmed by corresponding to a folding area of the display (a central region corresponding to a folding area of the first substrate 110 and second substrate 120 of the display may be thinner than peripheral regions of the first substrate 110 and second substrate 120 of the display; FIGS. 4a, 4b, 5a, 5b of Kim);
wherein a thickness (t2) of the cover window is 50 to 300µm (predetermined thicknesses of first substrate 110 and second substrate 120 may be within a range of 50 to 200 µm; paragraphs [0050]-[0055] and FIGS. 4a, 4b, 5a, 5b of Kim); and
a thickness (t1) of the folding part is 20 to 100µm (predetermined thicknesses of first substrate 110 and the second substrate 120 may be within a range of 50 to 200 µm; paragraphs [0050]-[0055] and FIGS. 4a, 4b, 5a, 5b of Kim; the Examiner notes that the present claim 1 does not require different thicknesses for t1 and t2, i.e., t1 and t2 may be equal [same thickness], as long as such thickness is within the range of 50 to 100 µm which is common to both specified ranges).

Regarding Claim 2, Kim discloses:  wherein the folding part is provided on a surface or opposite surfaces of the cover window (the central thinner region of the first substrate 110 and the second substrate 120 may be provided on both surfaces of liquid crystal layer 130; FIGS. 4a, 4b, 5a, 5b of Kim).

Regarding Claim 3, Kim discloses:  wherein when the folding part is provided on the opposite surfaces of the cover window, depths of the folding parts are configured to be the same or different (the central thinner region of the first substrate 110 and a second substrate 120 may be provided on both surfaces of liquid crystal layer 130, and the depths of the first substrate 110 and the second substrate 120 are shown the same; FIGS. 4a, 4b, 5a, 5b of Kim).

Regarding Claim 5, Kim discloses:  wherein the folding part is provided to be uniform in the thickness in a folding area of the cover window (the central thinner region of the first substrate 110 and a second substrate 120 is shown having a uniform thickness along such central thinner area; FIGS. 4a, 4b, 5a, 5b of Kim).

Regarding Claim 6, Kim discloses:  wherein a buffer part is provided on opposite ends of the folding part, the buffer part having thickness that gradually becomes larger from the folding part and continues to a plane area of the cover window (peripheral regions of the first substrate 110 and a second substrate 120 have a thickness which gradually becomes larger from the central thinner region, eventually becoming planar again with a thicker uniform thickness; FIGS. 4a, 4b, 5a, 5b of Kim).

Regarding Claim 7, Kim discloses:  wherein inclination of the buffer part is 1~50° relative to the folding part (an inclination of the sloping part [gradual thickness changing part] of the peripheral regions of the first substrate 110 and a second substrate 120 is shown to be approximately 45 degrees relative to the central thinner region; FIGS. 4a, 4b, 5a, 5b of Kim).

Regarding Claim 10, Kim discloses:  wherein slimming of the folding part is performed by any one process of wet etching, polishing, laser forming, and masking processes, by a process of combining the at least two process thereof, or by the wet etching, the laser forming, or the masking process, which is followed by the polishing process (paring of the first substrate 110 and second substrate 120 to reduce the thicknesses thereof may be performed by a mechanical grinding method or an etching method using etchant; paragraphs [0050], [0051], [0066] and FIGS. 4a, 4b, 5a, 5b of Kim).

Regarding Claim 11, Kim discloses:  wherein the folding part is filled with a transparent resin material so that the cover window is bonded to a total surface of a display panel without an empty space therebetween (light transmitting reinforcing layer 160, which may be a transparent polymer layer, fills in the space formed by the paring [grinding/etching] of first substrate 110 and second substrate 120, such that first substrate 110 and second substrate 120 are bonded to a total surface of outer components of the display comprising first guide member 140 and second guide member 150; paragraph [0062] and FIGS. 1, 2, 3, 4a, 4b, 5a, 5b, 6, 7 of Kim).

Regarding Claim 12, Kim discloses:  wherein the folding part is filled with the transparent resin material, and a total surface of the cover window is continuously coated with the transparent resin material toward an upper side of the folding part (light transmitting reinforcing layer 160 fills in the space formed by the paring [grinding/etching] of first substrate 110 and second substrate 120, and a total surface of first substrate 110 and second substrate 120 in the paring region is continuously coated with the light transmitting reinforcing material 161 of light transmitting reinforcing layer 160 toward both directions extending outward from the center of the layered display stack; paragraph [0062] and FIGS. 1, 2, 3, 4a, 4b, 5a, 5b, 6, 7 of Kim).

Regarding Claim 13, Kim discloses:  wherein the transparent resin material is an optical clear resin (OCR) (light transmitting reinforcing material 161 of light transmitting reinforcing layer 160 may be a transparent polymer layer; paragraph [0062] and FIG. 3 of Kim).

Regarding Claim 16, Kim discloses:  wherein a functional coating layer is further provided on a surface or opposite surfaces of the cover window (first guide member 140 

Regarding Claim 17, Kim discloses:  wherein the functional coating layer is provided in a single layer or multiple layers (the OCA [optically clear adhesive] is necessarily provided as either a single layer or multiple layers; paragraph [0058] and FIG. 3 of Kim).

Regarding Claim 18, Kim discloses:  wherein a functional coating layer provided on a front surface of the cover window is embodied as a strength reinforcement layer, and a functional coating layer provided on a back surface of the cover window is embodied as an elastic reinforcement layer (the OCA [optically clear adhesive] layers of Kim would necessarily impart some reinforcement of strength and elasticity in that such layers have a given hardness and flexibility; paragraph [0058] and FIG. 3 of Kim; the Examiner notes that the claim does not require a difference in hardness, or elasticity, or material composition between the functional coating layers, and although some discussion of “strength reinforcement” and “elastic reinforcement” is present in Applicant’s originally-filed specification [see page 19], it does not clearly set forth a special definition of such terms [see MPEP § 2111.01, Section IV]).

Regarding Claim 19, Kim discloses:  wherein when the functional coating layer provided on the front surface of the cover window is provided in multiple layers, the functional coating layer is formed of a material getting harder upward (it is presumed that the OCA [optically clear adhesive] is provided as a single layer [not a multilayer] based on the disclosures of Kim, and thus this conditional claim limitation [stating what is required when multiple layers are provided] does not need to be met by Kim; see paragraph [0058] and FIG. 3 of Kim and see also MPEP § 2111.04, Section II).

Regarding Claim 21, Kim discloses:  wherein a bonding film is further provided on a surface or opposite surfaces of the cover window (first guide member 140 and second guide member 150 may be attached to the outer surfaces of first substrate 110 and second substrate 120 by OCA [optically clear adhesive]; paragraph [0058] and FIG. 3 of Kim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park, US 2019/0339741.
Regarding Claim 8, Kim does not appear to explicitly disclose:  wherein the cover window satisfies a minimum curvature radius of 0.5 to 2.5 mm during folding.
Park is related to Kim with respect to flexible display device.
Park teaches:  wherein the cover window satisfies a minimum curvature radius of 0.5 to 2.5 mm during folding (by utilization of thin glass in display device, a folding radius of curvature can be reduced to 5 mm or less, and even to 4 mm or less; paragraph [0199] of Park).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the curvature radius of Park for the device of Kim, because such small radius of curvature enables miniaturization of the display device and compactness in a folded state.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jeon, US 2019/0197924.
Regarding Claim 9, Kim does not appear to disclose:  wherein a width (W1) of the folding part is 3.0 to 8.0 mm.
Jeon is related to Kim with respect to flexible display device.
Jeon teaches:  wherein a width (W1) of the folding part is 3.0 to 8.0 mm (bending portion BR is changed in structure such that the width thereof is 4 mm or more; paragraph [0081] and FIG. 7A of Jeon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the folding part width of Jeon for the device of Kim because such width provides a gentle value of curvature, which more effectively and noticeably .

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, or alternatively, under 35 U.S.C. 103 as being unpatentable over Kim in view of Yin et al., US 2020/0117034.
Regarding Claim 20, it is believed that either of the OCAs [optically clear adhesives] of Kim [wherein either one may be characterized as “uppermost”] would necessarily provide an anti-reflective (AR) function by virtue of its prevention of a gap between adjacent glass layers first guide member 140, second guide member 150, first substrate 110, and second substrate 120, wherein such gap would cause a large refractive index difference due to a glass-air interface (see, e.g., paragraph [0058] and FIG. 3 of Kim) and thus primary reference Kim discloses the claimed:  wherein a functional coating layer provided on an uppermost layer is given an anti-finger (AF) or an anti-reflective (AR) function.  Nonetheless, Kim does not appear to explicitly state:  wherein a functional coating layer provided on an uppermost layer is given an anti-finger (AF) or an anti-reflective (AR) function.
Yin is related to Kim with respect to display device utilizing optically clear adhesives.
Yin teaches:  wherein a functional coating layer provided on an uppermost layer is given an anti-finger (AF) or an anti-reflective (AR) function (to avoid reflection of light on a screen of a display device, an OCA whose refractive index is close to those of a first LCD glass substrate and a second LCD glass substrate is provided, and will thereby increase an overall light transmittance; paragraphs [0167], [0177] of Yin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the anti-reflection function of Yin, i.e., refractive index matching with glass, for the optically clear adhesive of Kim, because such function will avoid .

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, or alternatively, under 35 U.S.C. 103 as being unpatentable over Kim in view of Brown et al., US 2015/0086048.
Regarding Claim 22, it is believed that the OCA [optically clear adhesive] of Kim would necessarily provide an anti-splintering function by virtue of its adhesion to adjacent glass layers first guide member 140, second guide member 150, first substrate 110, and second substrate 120 which would prevent shards of glass from coming loose in the event of glass breakage (see, e.g., paragraphs [0046], [0058] and FIG. 3 of Kim) and thus primary reference Kim discloses the claimed:  wherein the bonding film is an anti-splinter film (ASF).  Nonetheless, Kim does not appear to explicitly state:  wherein the bonding film is an anti-splinter film (ASF).
Brown is related to Kim with respect to glass articles utilizing optically clear adhesives.
Brown teaches:  wherein the bonding film is an anti-splinter film (ASF) (an optically clear adhesive [OCA] film may be utilized for anti-splinter purposes; paragraphs [0043], [0045], [0054] of Brown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the anti-splinter function of Brown for the optically clear adhesive of Kim, because such function would prevent shards of glass from coming loose in the event of glass breakage, thereby preventing injury, and in fact such anti-splinter function was known for optically clear adhesives, as evidenced by paragraph [0054] of Brown.

Allowable Subject Matter
Claims 4, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claim(s).
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 4, although the prior art discloses various flexible cover windows, including:


    PNG
    media_image1.png
    159
    495
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    75
    498
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    100
    497
    media_image3.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image4.png
    72
    495
    media_image4.png
    Greyscale


With respect to Claim 14, although the prior art discloses various flexible cover windows, including:


    PNG
    media_image1.png
    159
    495
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    47
    495
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    48
    493
    media_image6.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image7.png
    154
    501
    media_image7.png
    Greyscale


With respect to Claim 15, this claim depends from Claim 14, and is therefore allowable for at least the reasons stated above. 

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872